On Motion of Appellee for a Rehearing.
A more careful examination of the record shows the ordinance referred to (in the opinion disposing of the motion of appellant for , a rehearing) as having been repealed, was not the ordinance of September 7, 1927, designating September 20, 1927, as the day for hearing complaints of abutting property owners, but was the ordinance of said September 20th closing the hearing set for that day. As stated in said opinion, it was provided in said ordinance of September 7th that the hearing set for September 20th should continue from day to day until all said property owners who wished to be had been heard. It appeared in the record that the city council met for said hearing on said September 20th. So, it must be said it appeared that the hearing commenced September 20th continued until October 15, 1927, when, at a recessed meeting of the city council, the order of that date closing the hearing was adopted. The facts as to this phase of the case being as stated above, and not as stated in said opinion, it follows this court erred when it granted appellant’s said motion Afor a rehearing on the ground specified in said opinion. But we think the judgment of the trial court was erroneous on another ground, and that this court therefore did not err when it reversed same. The other ground referred to was the action of the court below in peremptorily instructing the jury to return a verdict in appellee’s favor. The assessment on account of the paving was made against appellant as the sole owner of the land, whereas there was evidence tending to- show that she owned only an undivided interest in it. It has been held, quoting the syllabus of City of Mexia v. Montgomery (Tex. Civ. App.) 7 S.W.(2d) 594, that a “special paving assessment levied against property and owner of one-half undivided interest therein as sole owner, and which assessment and certificate issued thereunder ignored ownership of other one-half undivided interest by minor” is void. And see City of Ennis v. Telfair (Tex. Civ. App.) 22 S.W.(2d) 327.
Appellee’s motion will be overruled. The judgments rendered by this court October 8, 1931, October 22, 1931, and December 10, 1931, will be set aside, the judgment of the court below will be reversed, and the cause will be remanded to the court below for a new trial.
In disposing of the motion of appellant for a rehearing referred to above, this Court did ■ not undertake to determine the con*690tention therein that appellee could not invoke powers conferred on cities, towns, and villages by the act referred to in the opinion of this court overruling appellant’s said motion as chapter 106 of the Acts of the First Called Session of the Fortieth Legislature, which took effect September 5,1927 (Gen. and Sp. Laws, p. 489 [Yernon’s Ann. Oiv. St. art. 1105b, §§ 1-14, and art. 1105b note]). In view of the fact that the'cause is to be tried again, we have considered that matter, and have reached the conclusion that on the case as it appears in the record sent to this court,- ap-pellee had a right to invoke powers so conferred, and now overrule appellant’s contention to the contrary.